Citation Nr: 0020829	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-08 269	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to July 
1977 and from October 1979 to September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1998 RO decision by which 
service connection was denied for a left knee disability and 
a left ankle disability.

In addition to the issues cited on the cover page of this 
decision, the veteran and his representative have raised the 
issue of entitlement to service connection for a low back 
disorder.  This issue has not been developed for appellate 
review.  Accordingly, it is referred to the RO for 
appropriate action.


REMAND

Initially, as to the veteran's claims of service connection 
for left knee and left ankle disabilities, the Board notes 
that the record contains a December 1998 memorandum of a 
conversation the veteran had with VA which indicates that the 
veteran wanted to withdraw his claims.  As a result, a 
previously scheduled examination was canceled.  Likewise, the 
veteran's representative, in a March 2000 informal hearing 
presentation, indicated that the veteran did not desire to 
appeal either of these claims.  It was specifically noted 
that the only issue the veteran wanted to appeal was a claim 
of service connection for a psychiatric disability.

Controlling regulations provide that a substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b) (1999).  
Moreover, when, as here, the veteran personally filed the 
appeal, written consent from the veteran is required for a 
representative to execute a withdrawal of the appeal.  
38 C.F.R. § 20.204(c) (1999).  Governing regulations also 
provide that when, during the course of review, it is 
determined that further evidence or clarification of the 
record or correction of a procedural defect is essential for 
a proper decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).

Curiously, even after the veteran contacted VA in December 
1998 indicating a desire to withdraw his claims, he 
subsequently submitted a VA Form 9 in April 1999 wherein he 
indicated that he wanted to appeal all issues identified in 
an April 1999 statement of the case.  Such issues were 
entitlement to service connection for left ankle and left 
knee disabilities.  Nevertheless, the March 2000 informal 
hearing presentation seems quite clear that the veteran, 
through his representative, has expressed his desire to 
pursue only the claim of service connection for psychiatric 
disability.  Accordingly, in order to clarify this point, the 
Board will remand these issues.

Should the veteran indicate on remand that it was not his 
intent to withdraw, further development by the RO is 
required.  Specifically, the veteran's representative, in the 
aforementioned informal hearing presentation, filed with the 
Board part of a medical text pertinent to the veteran's claim 
of service connection for a left knee disability.  The 
veteran did not waive review by the RO of this newly received 
evidence.  Therefore, the RO should undertaken additional 
adjudicatory action, including the issuance of a supplemental 
statement of the case (SSOC), if the denial of the benefit is 
continued.

Next, the Board notes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that referral to the RO of issues with which the 
veteran disagrees does not suffice.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Rather, a remand is required.  Id.  
In this regard, the Board notes that, in October 1998, the 
veteran filed a timely notice of disagreement (NOD) with an 
October 1998 RO decision that granted an increased (20 
percent) rating for his service-connected cervical spine 
disability.  Likewise, in June 1999, a NOD was received with 
the RO's May 1999 denial of an application to reopen a claim 
of service connection for a psychiatric disorder.  

As noted above, the record contains a December 1998 
memorandum of a conversation the veteran had with VA.  It is 
not entirely clear whether the veteran desired to withdraw 
all pending claims, including a claim for a higher rating for 
cervical spine disability.  Therefore, the RO's action to 
clarify the veteran's withdrawal, if any, should include 
clarification as to this rating issue.  A statement of the 
case is required as to the denial of the application to 
reopen service connection for psychiatric disability, and as 
to the cervical spine rating issue, if the veteran wants to 
continue his claim as to this latter issue.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should seek clarification from 
the veteran and his representative as to 
whether the veteran desires to withdraw 
his claims of service connection for a 
left knee disability, a left ankle 
disability, and an increased rating for a 
cervical spine disability.  (If the 
veteran desires to withdraw any of these 
issues, such action must be reduced to 
writing over the veteran's signature and 
incorporated in the claims file.)

2.  As to the claim for an increased 
rating for the service-connected cervical 
spine disability, if the veteran does not 
desire to withdraw, the RO should issue a 
statement of the case.  A statement of 
the case should also be prepared that 
addresses the application to reopen a 
claim of service connection for 
psychiatric disability.  If, and only if, 
the veteran files a timely substantive 
appeal, these issues should be returned 
for review by the Board.

3.  As for his claims of service 
connection for a left knee disability and 
left ankle disability, if the veteran 
does not desire to withdraw, the RO 
should undertake any additional 
development suggested by the evidence 
obtained and again review the claims.  If 
any benefit sought is denied, a 
supplemental statement of the case should 
be issued that addresses the RO's 
adjudicatory action and all the evidence 
of record received since issuance of the 
April 1999 statement of the case, 
including evidence filed with the Board.

After the actions noted above are completed, the claims file 
should be returned to the Board for further adjudicatory 
action, if appropriate.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


